FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly Held Company with Authorized Capital Corporate Taxpayers’ Registry (CNPJ/MF) number 47.508.411/0001-56 Commercial Registry (NIRE) number 35.300.089.901 MINUTES OF THE SPECIAL SHAREHOLDERS’ MEETING HELD ON MAY 9 th , 2014 1. DATE, TIME AND PLACE : On the ninth day of May of 2014, at 10 a.m., at Companhia Brasileira de Distribuição (“ Company ”) headquarters, located at Avenida Brigadeiro Luís Antônio, No. 3.142, in the Capital of the State of São Paulo. 2. CALL : Call notice duly published on the State of São Paulo Official Register, issues of April 24, 25 and 26, 2014, on pages 147, 167 and 89, respectively, and in “O Estado de São Paulo” newspaper, issues of April 24, 25 and 26, 2014, on pages B8, B8 and B18 respectively. 3. QUORUM : Shareholders representing more than two thirds of the voting capital of the Company, according to the signatures set on the respective Shareholders Attendance Book, thus being demonstrated the legal quorum for the Meeting to be held. 4. MEETING BOARD : Mr. Ronaldo Iabrudi dos Santos Pereira, Chief Executive Officer of the Company, presided over the Meeting, under Article 9 of the Bylaws, and invited me, Ana Paula Tarossi Silva, to act in the capacity of his Secretary. 5. AGENDA : Approval of the Management Proposal related to the amendment of Company’s Bylwas related to: (i) insertion of Paragraph First of Article 14, and consequent renumbering of the following paragraphs, in order to ratify the avoidance of a single person to hold the chair of Chairman of the Board of Directors and Chief Executive Officer; (ii) termination of the current Stock Option Plan “Ações com Açúcar”, approved at company’s general meeting held on December 20, 2006, for further issuance, remaining the terms and conditions of current issued stocks into full force; (iii) Establishment of the Stock Option Plan and its corresponding standard issuance agreement ; and (iv) Establishment of the Remuneration in Stock Option Plan and its corresponding standard issuance agreement. 6. SUMMARY OF RESOLUTIONS: The Shareholders’ Meeting, upon the absence of those legally incapable, resolved as follows: Approved, by unanimous vote, of the Management Proposal of April 24, 2014, related to amendment of Company’s Bylaws, in connection with: (i) insertion of Paragraph First of Article 14, and consequent renumbering of the following paragraphs, in order to ratify the avoidance of a single person to hold the chair of Chairman of the Board of Directors and Chief Executive Officer, in which the redaction of Article 14 of Company’s Bylaws shall have the following minutes: “ARTICLE 14 - The Board of Directors shall have a Chairman and a Vice-Chairman, both appointed by the General Shareholders' Meeting. First Paragraph – The chair of Chairman of Company’s Board of Directors and of Chief executive Officer or Main Executive of the Company shall not be held by the same person. Second Paragraph - In the event of absence of the Chairman of the Board of Directors, he shall be replaced by the Vice-Chairman of the Board of Directors. In the event of permanent vacancy of the Chairman, the Vice-Chairman shall automatically take his position and call a General Shareholders’ Meeting within fifteen (15) days from the date of vacancy, for the appointment of the new Chairman of the Board of Directors in permanent manner, until the end of the relevant term in office.” Afterward the amendments at Company’s Bylaws hereon approved, the shareholders decided to consolidate Company’s Bylaws as settled on Exhibit I. Approved, by unanimous vote, of the Management Proposal related to termination of the current Stock Option Plan “Ações com Açúcar”, approved at Company’s General Meeting held on December 20, 2006, for further issuance, remaining the terms and conditions of current issued stocks into full force. Approved, by unanimous vote, of the Management Proposal related to the establishment of the Stock Option Plan and its corresponding standard issuance agreement Approved, by unanimous vote, of the Management Proposal related to the establishment Remuneration in Stock Option Plan and its corresponding standard issuance agreement 7. DOCUMENTS FILED : (a) Call Notice; (b) Management Proposals; and (c) Bylaws. 2 ADJOURNMENT : With nothing further to come before the board, the works were adjourned for these minutes to be drafted as a summary and which, upon being read and approved, were signed by the shareholders present. São Paulo, May 9 th , 2014. Summary of the minutes drawn up on the proper book, as provided for by paragraph 3 of article 130 of Law No. 6404/76. Meeting Board: Ronaldo Iabrudi dos Santos Pereira – Chairman and Ana Paula Tarossi Silva – Secretary. Attending Shareholders: Wilkes Participações S.A. represented by Pedro Testa; Sudaco Participaçes Ltda. represented by Pedro Testa. Ana Paula Tarossi Silva Secretary 3 EXHIBIT I TO THE MINUTES OF THE SPECIAL SHAREHOLDERS’ MEETING HELD ON MAY 9
